DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on March 23, 2021, claims 1-34 are cancelled and claims 35-55 are added by applicant's request. Therefore, claims 35-55 are presently pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/20, 10/13/20, 9/24/21, and 1//28/22 has been received and considered by the examiner.  See attached form PTO-1449.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-36, 38-43, 45-50, and 52-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 35-36, 38-41 are directed to a method, which is a process.  Claims 42-43, 45-48 are directed to a terminal, which is an apparatus.  Claims 49-50, 52-55 are directed to a computer readable medium, which may be an apparatus.  Therefore, claims 35-55 are likely directed to one of the four statutory categories of invention.
Claims 35, 42, and 49 are directed to the abstract idea of displaying user customized information, obtain past information, past time information, obtain current situation, predict a service and display information. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The recited limitations above set forth a system for generating search result. These limitations amount to certain methods of organizing human activity, including managing personal behavior (including social activities, teaching and following rules or instructions).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent claims 36 and 38-41 recite further complexity to the judicial exception (abstract idea) of claim 35, such as by further defining the method for displaying user customized information. 
Therefore, dependent claims 36 and 38-41 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible for at least similar rationale as discussed above regarding claim 35.

Regarding claims 43, 45-48, 50, 52-55 these claims recite at least substantially similar concepts and elements as recited in claims 35-41 such that similar analysis of the claims would be apparent. As such, claims 43 and 45-48 are rejected under at east similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuura et al. (US Pub. 2006/0156209) (Eff filing date of app: 2/18/2004)(Hereinafter Matsuura).

As to claims 35, 42, and 49, Matsuura teaches a method of displaying user-customized information by a terminal, the method comprising:
obtaining application information associated with an application executed in the past by the terminal (see p. 1, “The present invention relates to a method of predicting an application program that a user is likely to use from among application programs previously installed onto a mobile terminal such as a mobile phone”; 3, “an application program that is likely to be executed next”; 9-10);
obtaining past location information of the terminal associated with the application executed in the past by the terminal (see p. 133, “the movement history recording unit 202 records the location of the mobile terminal 11 and the date and time onto the hard disk HDD of the movement history data storage unit”; p. 9-10 and fig. 6, 202 and 204);
obtaining past time information about a time associated with the application executed in the past by the terminal (see p. 133, “the movement history recording unit 202 records the location of the mobile terminal 11 and the date and time onto the hard disk HDD of the movement history data storage unit”);
obtaining current situation information comprising a current time and a current location of the terminal (see abstract and fig 39, character S500, “obtain current location and current data and time”; and p. 11, 117);
predicting a service associated with the application based on the application information, the past location information, the past time information, and the current situation information (see abstract, “predicts an application that a user is likely to use”; and p. 9, predict application program); and
displaying information corresponding to the service associated with the application on a display of the terminal for providing the service at the current time (see abstract, “causes a display (105) to display the specified application as a prediction result.”).
As to claims 36, 43, and 50, Matsuura teaches The method further comprising:
controlling an operation of the terminal to provide the service associated with the application (see abstract, “A mobile terminal (21) that appropriately predicts an application that a user is likely to use”; and p. 3, application program; and 9) .

As to claims 37, 44, and 51, Matsuura teaches wherein the predicting comprises:
comparing the current location to the past location information and the current time to the past time information (see p. 9-10, “in association with the location detected in the location detecting step; and a predicting step of specifying, based on the usage history, an application program corresponding to a predetermined location and presenting the specified application program as a prediction result.”); and
predicting the service associated with the application corresponding to the current location and the current time as the service associated with the application for providing the service at the current time based on the comparing (see p. 9, prediction result).

As to claims 38, 45, and 52, Matsuura teaches wherein the comparing comprises:
obtaining pattern information indicating a pattern of a user of the terminal requesting the service (see abstract fig. 3, behavior pattern extraction unit; and character 205 and p.119), and
wherein the predicting comprises predicting the service associated with the application for providing the service at the current time based on the pattern (see fig. 3, behavior prediction and p. 119, 146, “The behavior pattern extraction unit 205 extracts a behavior pattern of the user of the mobile terminal 11 based on the movement history recorded in the movement history data storage unit 201 and the information obtained from the server apparatus 12 via the network IF 109, creates a user's behavior prediction rule”).

As to claims 39, 46, and 53, Matsuura teaches wherein the application information comprises parameters for generating a query to predict the service (see p. 328, “In the case where the application is a television receiver that displays video or a music player that plays back music, the content parameters are a program (music number), a sound volume, playback mode and others, while in the case where the application is a game, the content parameters are data necessary for the game.”).

As to claims 40, 47, and 54, Matsuura teaches wherein the predicting comprises predicting the service based on a frequency of the past location information of the terminal (see p. 152, “the locations of stays indicate "places". And the number of stays (frequency of stays) and probability of stay in each place on each categorized date and time are recorded.”) .

As to claims 41, 48, and 55, Matsuura teaches wherein the information corresponding to the service comprises a user interface corresponding to the service associated with the application (see figs, 15A and 15B and abstract, “causes a display (105) to display the specified application as a prediction result.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164



/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164